Citation Nr: 1521159	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-24 846	)	DATE
	)
	)

THE ISSUE

Whether the November 30, 2007, Board of Veterans' Appeals (Board) decision determining that the character of the Moving Party's discharge from active service is a bar to Department of Veterans Affairs (VA) compensation benefits should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Moving Party is the claimant.  He had active service under other than honorable conditions from September 1988 to July 1991.  

This matter is currently before the Board on the Moving Party's June 2013 motion for revision or reversal of the November 30, 2007, Board decision determining that the character of the Moving Party's discharge from active service is a bar to VA compensation benefits.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  On November 30, 2007, the Board determined that the character of the Moving Party's discharge from active service is a bar to VA compensation benefits.  The Moving Party was provided with a copy of the decision.  He did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court) and it is therefore final.  

2.  The Moving Party has advanced no specific claim of CUE in the November 30, 2007, Board decision.  


CONCLUSION OF LAW

The issue of whether the November 30, 2007, Board decision determining that the character of the Moving Party's discharge from active service is a bar to VA compensation benefits should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In September 2013, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.  


II.  CUE

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2014).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404.  

Under 38 C.F.R. § 20.1409(c), the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE.  The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  In that case, the Federal Circuit held that that there is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In contrast, the regulation limits each claimant to one challenge to the finality of each Board decision. Hillyard, 695 F.3d at 1259 (rejecting argument that each "theory" of CUE represents a different claim and thus 38 C.F.R. § 20.1409(c) permits multiple CUE challenges as long as each challenge is based on a different CUE theory).

In addressing the requirement of specificity in claims of CUE, the Court has clarified that: 

In contrast, it is harder in the context of CUE motions to define what amounts to a sympathetic reading because broadly reading CUE motions is a double edged sword.  While a broad reading can lead to faster adjudication of CUE theories and can expedite receipt of benefits if the motion is successful, it also has the potential to have broad res judicata effects as to motions that are denied.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir.2005) (holding that a Board decision is final as to all theories of entitlement before the Board, not just those actually considered and rejected).  Hence, the Court must consider the potential prejudice that would be caused to claimants if the Secretary "sympathetically" reads a theory into a CUE motion and then proceeds to issue a decision rejecting that theory so as to preclude any further attempts at revision.  Arguably, CUE theories are more likely to be successful when the claimant (self-represented or with representation) clearly intends to raise it and marshals all the facts, law, and potential arguments in support of it than when the Secretary attempts to construct a theory from a cryptic statement or fleeting reference in a pleading.  Hence, the Court must be sensitive to the proper line between allegations that are rough but recognizable and those that lack the necessary specificity.  

Certainly, a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Accordingly, the Court concludes that Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective.  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  For example, the Secretary may be required to infer the appropriate authority based upon a claimant's description of the factual basis of his CUE motion or to review the record for appropriate evidence where the appellant cites to a narrow authority that pertains only to one specific theory of Board error.  However, if the pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit.  In that circumstance, a CUE motion is properly dismissed without prejudice.  See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet.App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling").  In saying this, the Court is not trying to establish a bright-line rule.  Mechanical rules are easily misapplied to unsophisticated pro se pleadings.  Rather the Court recognizes that the difficult task of sympathetically reading CUE motions must apply common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  

Acciola v. Peake, 22 Vet. App. 320, 326-327 (2008).  

In its November 30, 2007, decision, the Board concluded that "there is insufficient evidence to find that the Appellant had an honorable period of service between September 22, 1988, and July 8, 1991."  In reviewing the Moving Party's written statements, the Board is unable to ascertain the specific nature of his CUE claim.  The Moving Party identifies no specific error in the Board's November 30, 2007, decision determining that the character of the Moving Party's discharge from active service is a bar to VA compensation benefits.  The Moving Party appears to advance that: the 14th Amendment to the United States Constitution guarantees favorable application of the provisions of 38 C.F.R. § 3.12 (2014) (the regulation pertains to character of discharge determinations) and the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) to his claim; the Army and VA failed to provide him with an adequate psychiatric examination; he had a period of meritorious active service; there was no evidence that he was not insane at the time of committing the offense that led to his discharge; and the record does not support that he was absent without leave (AWOL) for a continuous period of at least 180 days.  Given that the Moving Party's pleadings could encompass any number of theories that may be raised by the record, but does not specifically identify an error or errors in the Board's decision, the Board concludes that the Moving Party's motion to reverse or revise the Board's November 20, 2007, decision lacks the necessary specificity as required by the above cited authorities.  It would be prejudicial to him for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for him to raise a legally sufficient claim.  Hillyard, 695 F.3d at 1259.  Therefore, it must be dismissed without prejudice to refiling.  


ORDER

The issue of whether the November 30, 2007, Board decision determining that the character of the Moving Party's discharge from active service is a bar to VA compensation benefits should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.  


                       ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



